Order, *530Supreme Court, New York County, entered on August 4, 1976, denying defendant-appellant’s motion for an order of preclusion or for a further verified bill of particulars with respect to Items 11, 12 and 13 of its demand, unanimously reversed, on the law, the facts and in the exercise of discretion, without costs and without disbursements, and motion granted to the extent of directing service of a further bill of particulars with respect to the three above-mentioned items, as required by the earlier order of Special Term dated April 23, 1976. Special Term’s conclusion that the bill "sufficiently identifies the basis of the claim” is erroneous. The responses given to Items 11, 12 and 13 are so general in nature as to be totally useless. A further bill is to be served within five days after service of a copy of the order entered hereon with notice of entry thereof. If respondent be without present knowledge he should so state under oath and, in which event, he shall promptly serve a further bill if and when additional information is acquired. Concur—Murphy, P. J., Birns, Capozzoli and Lane, JJ.